DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 01/10/2022 are accepted.
Acknowledgements
This office action is in response to the reply filed on 01/10/2022.
In the reply, the applicant amended claims 1, 9, and 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 17, 20, 23, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2011/0265825).
Regarding claim 1, Rogers et al. discloses a cap (“cap 216” of Fig. 2) comprising a closed end (see Fig. 2 illustrating how the cap comprises a closed end disposed at the bottom of the cap) and an opening (see Fig. 2 illustrating how the cap comprises an opening disposed at the top of the cap) to an interior cavity (“interior cavity 212” of Fig. 2), the cap (216) having an inner surface defining the interior cavity 

    PNG
    media_image1.png
    899
    1137
    media_image1.png
    Greyscale

Regarding claim 3, Rogers et al. discloses the article of claim 1 and further discloses wherein the micro features (apertures of “porous material” described by [0026], lines 1-6) are on the inner surface of the sidewall (210) and the inner surface of the base (see Examiner’s annotated Fig. 2 above illustrating how the micro features are disposed on the inner surface of the sidewall as well as the inner surface of the base). 
Regarding claim 5, 
Regarding claim 7, Rogers et al. discloses the article of claim 1 and further discloses the article comprising a stop feature (see Examiner’s annotated Fig. 2 above and note how the indicated ‘stop feature’ limits movement of structures along the outer surface of the sidewall and, therefore, corresponds to a stop feature) near the opening of the cap (216, see Examiner’s annotated Fig. 2 above illustrating how the stop feature is near the opening of the cap). 
Regarding claim 8, Rogers et al. discloses the article of claim 1 and further discloses wherein the sidewall (210) of the cover (204) extends completely around the perimeter of the base (see Fig. 2 above illustrating how the sidewall is disposed at each side of the perimeter of the base and further note how Fig. 2 corresponds only to a cross-section of the article such that an isometric drawing of the article would illustrate how the sidewall of the cover extends completely around the perimeter of the base). 
Regarding claim 9, Rogers et al. discloses the article of claim 1 and further discloses wherein the base (see Fig. 2 above) and sidewalls (210) of the cover (204) form a perforated basket (see Fig. 2 illustrating how the base and sidewalls of the cover form a basket; further see Examiner’s annotated Fig. 2 above illustrating how the basket corresponds to a perforated basket because it comprises at least two through-holes in the base of the basket).
Regarding claim 17, Rogers et al. discloses the article of claim 1 and further discloses wherein the sidewall (210) of the cover (204) is configured to bend at the base (see Fig. 2 above) when the cover (204) is disposed within the interior cavity (212) of the cap (216, see Fig. 2 illustrating how the sidewall is bent at the base when the cover is disposed within the interior cavity of the cap which indicates that the sidewall of the cover is configured to bend at the base when the cover is disposed within the interior cavity). 
Regarding claim 20, Rogers et al. discloses the article of claim 1 and further discloses wherein the micro features comprise apertures (see Examiner’s annotated Fig. 2 above and see [0026], lines 1-6 indicating how, “in which the male Luer protrusion 202 is formed of a plug of a cleaning material (e.g. 
Regarding claim 23, Rogers et al. discloses the article of claim 1 and further discloses wherein the cover (204) comprises a layer of material (“protrusion 202” of Fig. 2) affixed to at least the inner surface (see Fig. 2 above) of the side wall (210, see Fig. 2 above illustrating how the layer of material is affixed to the inner surface of the side wall through mutual connection to the ‘Base’), the layer of material (202) comprising the micro features (see Fig. 2 above illustrating how the layer of material comprises the same micro features as that which is comprised by both the base and the side wall). 
Regarding claim 26, Rogers et al. discloses the article of claim 1 and further discloses the article comprising a cleaning agent (“cleaning agent 206” of Fig. 2) in at least a portion of the micro features (see [0026], lines 1-6 indicating how, “a plug of a cleaning material (e.g. foam, cotton, or other porous material) 204 that is preloaded with a cleaning agent 206 such as isopropyl alcohol”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2011/0265825) in view of Vaillancourt et al. (US 2011/0030726).
For the purpose of rejecting claims 10, 13-14, and 16 a rejection of claim 10 over Rogers et al. in view of Vaillancourt et al. (through the embodiment depicted in Fig. 19 and Fig. 22) is provided below and for the purpose of rejecting claims 10 and 15 an additional and separate rejection of Rogers et al. in view of Vaillancourt et al. (through the embodiment depicted in Fig. 28-29) is similarly provided below. 
Regarding claim 10, Rogers et al. discloses the article of claim 1. Rogers et al. does not, however, disclose wherein the sidewall of the cover comprises a plurality of segments that extend from the perimeter of the base towards the cap opening.
In the same field of endeavor, Vaillancourt et al. teaches an article (“scrub brush 115” of Fig. 22), comprising: a cap (“holder 114” of Fig. 22) comprising an opening to an interior cavity (see Fig. 22 illustrating how the cap comprises an opening adjacent to “annular lip 116” to an interior cavity in which “insert 110” is inserted); a cover (“solution-impregnated insert 110” of Fig. 19) disposed within the interior cavity of the cap (114) near the opening (see Fig. 22 illustrating how the cover is disposed within the interior cavity of the cap near the opening), the cover (110) comprising: a base (“common base 113” of Fig. 19); a sidewall (see Fig. 19 and note how the sidewall corresponds to the “fingers 112” which are disposed around the perimeter of the base and, therefore, form a ‘square-shaped’ sidewall) extending from a perimeter of the base (113) toward the cap (114) opening (see Fig. 19 illustrating how the sidewall extends from the perimeter of the base and see Fig. 22 illustrating how the sidewall extends toward the cap opening). Vaillancourt et al. teaches wherein the sidewall (see Fig. 19 and note how the sidewall corresponds to the “fingers 112” which are disposed around the perimeter of the base and, therefore, form a ‘square-shaped’ sidewall) of the cover (110) comprises a plurality of segments (see Fig. 19 illustrating how the sidewall is formed of a plurality of “fingers 112” which are disposed along the perimeter of the base) that extend from the perimeter of the base (113) towards the cap opening (see Fig. 19 and note how the plurality of “fingers 112” segments that from the sidewall extend from the perimeter of the base and see Fig. 22 illustrating how these segments extend towards the cap opening). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of Rogers et al. such that the sidewall of the cover comprises a plurality of segments that extend from the perimeter of the base towards the cap opening as taught by Vaillancourt et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because such a modification facilitates separate reactions of the segments in response to the insertion of objects into the cavity (see [0103], lines 13-15 of Vaillancourt et al.).
Regarding claim 13, Rogers et al. in view of Vaillancourt et al. (through the embodiment depicted in Fig. 19 and 22) teaches the article of claim 10 and further teaches wherein the segments are configured to exert a force against the inner surface of the cap (216, Examiner notes how the limitation of, “configured to exert a force against the inner surface of the cap” corresponds merely to function language and the Examiner concludes that the article of Rogers et al. in view of Vaillancourt et al. is entirely capable of performing this function because Rogers et al. teaches that the sidewall contacts the inner surface of the cap and is, therefore, configured to exert a force upon the wall when an object is inserted into the article such that the segments of Rogers et al. in view of Vaillancourt et al. are similarly configured to exert a force against the inner surface of the cap).
Regarding claim 14, 
Regarding claim 16, Rogers et al. in view of Vaillancourt et al. (through the embodiment depicted in Fig. 19 and 22) teaches the article of claim 10 and further teaches the article comprising a hinge point (see Examiner’s annotated Fig. 2 above) between the base (see Fig. 2 above) and each of the segments (see Examiner’s annotated Fig. 2 above and note how the sidewall of Rogers et al. comprises a free end which is adjacent to the opening of the cap and a restrained end which is attached to the base such that the connection point between the base and the restrained end of the sidewall corresponds to a ‘hinge point’ that the sidewall may pivot about through application of torsional forces to the sidewall. Examiner, therefore, concludes that the article of Rogers et al. in view of Vaillancourt et al. comprises a similar hinge point between the base and each of the segments). 
Regarding claim 10, Rogers et al. discloses the article of claim 1. Rogers et al. does not, however, disclose wherein the sidewall of the cover comprises a plurality of segments that extend from the perimeter of the base towards the cap opening.
In the same field of endeavor, Vaillancourt et al. teaches an article (“scrub brush 310” of Fig. 29), comprising: a cap (“holder 311” of Fig. 29) comprising an opening to an interior cavity (see Fig. 29 illustrating how the cap comprises an opening to an interior cavity in which “insert 312” is inserted); a cover (“insert 312” of Fig. 19) disposed within the interior cavity of the cap (311) near the opening (see Fig. 29 illustrating how the cover is disposed within the interior cavity of the cap near the opening), the cover (312) comprising: a base (“flat base 315” of Fig. 29); a sidewall (“cylindrical wall 316” of Fig. 29) extending from a perimeter of the base (315) toward the cap (311) opening (see Fig. 29 illustrating how the sidewall extends from the perimeter of the base toward the cap opening). Vaillancourt et al. teaches wherein the sidewall (316) of the cover (312) comprises a plurality of segments (“wipers 318” of Fig. 28-29) that extend from the perimeter of the base (315) towards the cap opening (see Fig. 28-29 and note how the segments extend from the perimeter of the base towards the cap opening). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of Rogers et al. such that the sidewall comprises the plurality of segments that extend from the perimeter of the base towards the cap opening as taught by Vaillancourt et al. through Fig. 28-29. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because the segments taught by Vaillancourt et al. are configured to cleanse exterior portions of objects inserted into the article (see [0013], lines 7-9 of Vaillancourt et al.). 
Regarding claim 15, Rogers et al. in view of Vaillancourt et al. (through the embodiment depicted in Fig. 28-29) teaches the article of claim 10 and further teaches wherein a gap is defined between adjacent segments (see Fig. 28 of Vaillancourt et al. illustrating how the segments, 318, are spaced radially apart from one another and note how, therefore, a gap exists between adjacent segments and further note how the gap defined between adjacent segments is maintained by the present combination of Rogers et al. in view of Vaillancourt et al.).  
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. In Pg. 6 of the reply, the Applicant asserts that, “The cap disclosed in Rogers (US Pub. 2011/0265825), and in particular the cap described in FIG. 2, includes a compressible foam material fixed within the cap. This foam material does not displace along the inner surface of the cap toward the closed end of the cap.” The Examiner maintains, however, that the cover (204) of Rogers is in fact displaceable along the inner surface of the cap into the interior cavity of the cap toward the closed end of the cap. This is evident by how the sidewall of the of cover has been displaced into the interior cavity of the cap toward the closed end of the cap in order for the base of the cover to make contact with and become flush with the closed end of the cover as is illustrated in Fig. 2 of Rogers. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783